Citation Nr: 1829162	
Decision Date: 05/22/18    Archive Date: 06/05/18

DOCKET NO.  10-05 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a liver condition, to include hepatitis C, liver cirrhosis, and liver cancer.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel



INTRODUCTION

The Veteran had active military service from December 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction currently resides at the RO in Oakland, California.

This case was most recently before the Board in March 2017, where the claim was remanded so the Agency of Original Jurisdiction (AOJ) could further assist the Veteran with its development, including by obtaining an addendum medical opinion addressing his newest theory of entitlement.  Upon completion of the development requested by the Board, at least to the extent possible, the AOJ continued to deny service connection, as reflected in a March 2018 Supplemental Statement of the Case (SSOC), and has since returned the claim to the Board for further appellate review.  There was compliance, certainly the acceptable substantial compliance, with the Board's March 2017 remand instructions in trying to further develop this claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's liver condition, to include hepatitis C, liver cirrhosis, and liver cancer, incepted during his service or is otherwise etiologically attributable to any aspect of his service.


CONCLUSION OF LAW

The criteria have not been met for entitlement to service connection for a liver condition, to include hepatitis C, liver cirrhosis, and liver cancer.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.301, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria for Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to successfully establish service connection, there must be competent and credible evidence showing (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus or link between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant); see also Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Factual Background and Analysis - Service Connection for Liver Condition

The Veteran's post-service treatment records establish that he has a current diagnosis of chronic hepatitis C and cirrhosis.  See Feb. 2008 Priv. Med. R.  Consequently, there is competent medical evidence of his claimed disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there can be no valid claim).

As already alluded to, however, there still must also be competent and credible (i.e., probative) evidence of a relationship ("nexus") between the Veteran's claimed disability and his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  And, unfortunately, after reviewing the evidence, the Board finds that service connection must be denied because the preponderance of the evidence is against this posited correlation.

As a preliminary matter, the Board notes that VA recognizes a number of risk factors for hepatitis C, to include factors such as: transfusion of blood or blood products (before 1992); organ transplant (before 1992); hemodialysis; tattoos; body piercing; IV drug use (from shared instruments); high-risk sexual activity; intranasal cocaine (from shared instruments); accidental exposure to blood products as a health care worker, combat medic, or corpsman by percutaneous (through the skin) exposure or mucous membrane exposure; and, other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles or the sharing of toothbrushes or shaving razors.  See VBA Letter 211A (01-02) (April 17, 2001); see also VBA Letter 211B (98-110) November 30, 1998.  Additionally, a June 2004 VA Fast Letter addresses the alleged relationship between immunization with air gun injectors and hepatitis C infection.  VBA Fast Letter (04-13) June 29, 2004. Specifically, this Fast Letter notes that transmission of the hepatitis C virus with air gun injections is "biologically plausible," notwithstanding the lack of any scientific evidence documenting such relationship.

Here, the Veteran has provided several different theories as to how he became infected with hepatitis C during active duty.  He has claimed that the disease was due to exposure to blood, a laceration on his hand, as well as having a tooth pulled during service.  See Veteran's Aug. 2008 Stmt.  Additionally, he has also claimed that he has hepatitis C as a result of inoculations he received via an air gun during service.  See Veteran's Oct. 2016 Stmt.  VA examinations have been conducted to determine whether there is merit to these various allegations and purported theories; however, these examinations have resulted in negative etiology opinions.

Turning to the evidence of record reveals a September 2008 private medical record from Dr. T.D., in which the clinician indicated that it is very likely the Veteran acquired his hepatitis C while he was in Vietnam.  Dr. T.D.'s progress note further shows the Veteran denied any history of intravenous drug use.  However, the above notwithstanding, the Board previously determined that this medical statement is not sufficient evidence upon which to grant service connection.  Specifically, Dr. T.D. did not provide any rationale as to why it was "very likely" that the Veteran acquired his disease in Vietnam or during service.  Moreover, the private clinician failed to discuss the possible etiology of his hepatitis C with regard to his childhood appendectomy, nasal drug use, and the tattoo he obtained in approximately 2000. 

In June 2014, a VA medical opinion was provided, in which the author stated that the Veteran's hepatitis C was more likely than not related to his intranasal drug use or to his obtaining a tattoo.  The commenting clinician further indicated that this condition was less likely than not related to the Veteran's childhood appendectomy, infection of his thumb, tooth extraction, or finger laceration, as these are not known risk factors for hepatitis C.

Subsequently, in April 2015, Dr. T.D. submitted another letter, in which she stated that it was more likely than not that the Veteran acquired hepatitis C during his time in Vietnam where he was exposed to direct contact with the blood of other soldiers during combat.  Further, Dr. T.D. stated that although the Veteran obtained a tattoo after service, it was under sterile conditions using disposable equipment, and posed no risk of infecting the Veteran with hepatitis C.  Additionally, Dr. T.D. stated that although the Veteran did use intranasal cocaine briefly while in Vietnam, such a mode of acquisition of the disease is considered controversial and is a very low risk mode of acquisition.  Lastly, Dr. T.D. stated that it was the Veteran's hepatitis C infection that led to his development of cirrhosis and liver cancer.  Due to the conflicting nature of the medical evidence discussed above, the Board previously determined that another VA opinion was necessary.

In March 2016, a different VA clinician provided an opinion addressing the Veteran's different theories of entitlement.  At the outset, the opinion provider indicated that the Veteran was diagnosed with hepatitis C, genotype 3, in 2007.  Next, the author extensively addressed Dr. T.D.'s April 2015 letter.

Contrary to Dr. T.D.'s assertion that intranasal drug use is a low risk of developing hepatitis C, the VA examiner noted that more recent studies indicate that intranasal drug use is a significant risk in developing hepatitis C, because the living virus has been extracted from nasal secretions proper and identified on the shared inhalation straws frequently used by those utilizing the drug in this manner.  Further, given that the virus is transferred via blood contact, the VA examiner indicated that the nasal damage incurred by recurrent nasal inhalation of cocaine, frequently leaves bloody residue on these shared straws, in addition to infected nasal secretions.

The VA examiner then addressed the Veteran's claim that the type of viral strain with which he has been infected is limited to the area in Vietnam in which he was deployed.  The examiner indicated that review of current maps indicating distribution of various strains indicates that genotype 3 [i.e. the Veteran's strain] is most common in India and some very southern Asian countries such as Thailand.  Pertinently, however, the maps indicate that genotype 1 is the most common strain worldwide and that strain 1 [not 3] is the most common strain in the Vietnam area.

Regarding the Veteran's tattoo, the VA examiner noted that it was presumptive to state his tattoo was obtained under sterile conditions unless the establishment where the tattoo was obtained is known to Dr. T.D.  This notwithstanding, the examiner indicated that she was in agreement with Dr. T.D. that tattooing is considered at this time to be low risk for transmission of hepatitis C.

Regarding contact with blood of wounded soldiers, the examiner indicated that this is a difficult area to quantify.  The examiner noted that the Veteran was in combat and that he asserted that he did have contact with wounded soldiers, however the degree to which he may have been additionally at risk with open wounds himself at the time of contact, is again a matter of conjecture.  Ultimately, the examiner indicated that there is no other evidence of record that supports the notion that the Veteran had any wounds that were open and had been a mode of transmission for hepatitis C via another soldier.  To this extent, the examiner indicated that the reported thumb laceration would also be an unlikely means of transmission because there is no evidence to suggest that this occurred in a setting that would have put the Veteran at an increased risk for transmission of infected blood to him.

Finally, the examiner indicated that it is very unlikely that the Veteran's childhood appendectomy played a role in his acquisition of hepatitis C.

Subsequently, due to the Veteran newest theory of entitlement, another VA opinion was obtained to determine the relationship, if any, between the Veteran's current hepatitis C and the inoculations he received via an air gun during service.

In April 2017, and again in November 2017 [after receiving additional private medical records], further medical comment was provided.  After review of the claim file, including prior VA and private medical opinions, as well as the current medical literature, the examiner concluded that it is less likely than not that the Veteran's currently diagnosed hepatitis C and related complications were a result of exposure to air gun vaccines received during service.  In support of this determination, in pertinent part, the examiner noted that medical literature [and VA Fast Letters] only suggests that the mode of transmission of hepatitis C via air guns is theoretically possible; however, there is no reliably reproducible study that suggests air gun transmission is a significant risk factor.  Specific to this Veteran, the examiner stated that the Veteran's contentions could be considered had he no other substantially significant risk factor.  The examiner indicated that intranasal drug use has been unequivocally identified [including in the Veteran's submitted medical web articles and subsequent private records] as a significant risk factor due to nasal trauma associated with recurrent use and the common practice of shared equipment.

In light of the foregoing, the Board finds that the preponderance of the evidence is against granting entitlement to service connection for a liver condition, to include hepatitis C, liver cirrhosis, and liver cancer.  The preponderance of the evidence demonstrates that his current hepatitis C is related to his intranasal cocaine drug abuse during service, and such abuse constitutes willful misconduct.  As a result, the Veteran is barred from establishing service connection for his current liver condition.  38 C.F.R. § 3.301.

As the Board has determined that the Veteran's drug abuse in service constituted willful misconduct, his current liver condition [to include hepatitis C] resulting from drug abuse cannot be deemed to have been incurred in the line of duty.  38 C.F.R §§ 3.1(m), 3.301(d).  While 38 C.F.R. § 3.301(c) suggests that organic disease incurred coincident with the chronic use of drugs and infections coinciding with the injection of drugs is not willful misconduct, the regulation then specifically directs to § 3.301(d), which prohibits service connection for diseases resulting from the abuse of drugs.  As any disease resulting from his abuse of illicit drugs is not considered to be in the line of duty pursuant to § 3.301(d), service connection for a liver condition due to illegal drug use cannot be granted.  38 C.F.R. § 3.301.

Accordingly, to the extent the medical evidence addresses whether the Veteran's current liver condition, to include hepatitis C, cirrhosis, and liver cancer, is due to his service, including as a result of inoculations he received via an air gun during service, as opposed to his intranasal drug use, the preponderance of the evidence indicates that his liver condition is not attributable to service.  There is no adequate medical opinion refuting this conclusion or otherwise relating his condition to his service.  See Watson, 4 Vet. App. at 314.  Although the Veteran is competent to report his symptoms, his reports must be weighed against the medical evidence of record.  See Grover v. West, 12 Vet. App. 109, 112 (1999); Jandreau, supra.  Furthermore, as the question of causation extends beyond an immediately observable cause-and-effect relationship, he is incompetent to render a diagnosis or address etiology in this instance since hepatitis C is a complex, not simple, medical condition.  While lay persons are competent to provide opinions on some medical issues, see, e.g., Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue of whether the Veteran's hepatitis C is etiologically related to his military service falls outside the realm of common knowledge of a lay person.  Thus, his statements addressing the etiology of his liver condition, to include hepatitis C, cirrhosis, and liver cancer, are not probative.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

Accordingly, as the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  Thus, service connection for a liver condition, to include hepatitis C, liver cirrhosis, and liver cancer, is denied.  See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a liver condition, to include hepatitis C, liver cirrhosis, and liver cancer, is denied.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


